DETAILED ACTION
	Claims 1-10 and 16-17 were rejected in the Office Action mailed 04/06/2022.
Applicant filed a response 07/06/2022, cancelled claim 4, and amended claims 1-2, 5-6, 8-9, and 16-17. 
Claims 1-3 and 5-19 are pending.
Claims 11-15 and 18-19 are withdrawn.
Claims 1-3, 5-10, and 16-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (WO 92/07097; hereinafter Heikkila) in view of Binder et al. (WO 2016/061037 A1, as provided in IDS filed 10/14/2020; hereinafter Binder) and Leiser et al. (US 4,366,060; hereinafter Leiser).

Regarding claims 1-3, Heikkila teaches a process wherein a glucose and fructose fraction are separated from a solution as a continuous process (i.e., purifying a mixture containing fructose) (Heikkila, abstract), 
wherein the separation process utilizes several chromatographic columns in a series (i.e., multicolumn chromatography system) (Heikkila, page 5, lines 19-20; Figure 1);
wherein while the feed solution (i.e., mixture to be separated) is admitted into one column, glucose fraction is simultaneously collected from the bottom of another column, and at the same time fructose is eluted from still another column while eluant water is added (i.e., injecting eluent) so that the amount of solution in the system remains constant (i.e., successively) (Heikkila, page 7, lines 10-15);
wherein the separation of fructose and glucose was carried out by a 5-step sequence and after the sequence had been completed, the process control program continued by returning to step 1, repeating the sequence (i.e., cyclically) (Heikkila, page 10, lines 15-16; page 11, lines 4-6);
wherein the feed solution has a dry matter content of 50 to 60% by weight (Heikkila, page 6, lines 30-32);
wherein the temperature of the feed solution is adjusted to 40 to 85oC before feeding into the separation system, and the temperature of the water used in elution is preferably 60 to 70oC (Heikkila, page 7, lines 1-4);
wherein the fructose fraction (i.e., extract) is substantially pure (>95%) (Heikkila, page 7, lines 19-20), such as 96.9% (Heikkila, page 11, lines 24-25).
While Heikkila does not explicitly disclose the temperature at which the method is carried out, it would be obvious to one of ordinary skill in the art that the 40 to 85oC temperature that the feed solution is adjusted to is the same or substantially similar to the temperature of the separation process, in order to minimize temperature fluctuations of the separating system resulting from feeding the feed solution, and thereby arrive at the claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed temperature range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 1, Heikkila further teaches wherein the fructose-glucose solution is separated as a continuous process utilizing a simulated moving-bed system (Heikkila, abstract; page 9, lines 32-35), wherein the packing material was a cation exchanger in calcium form (Heikkila, page 10, lines 8-13). 
However, Heikkila does not explicitly disclose (a) a step of collecting a raffinate and a step of collecting an extract, (b) wherein the purity of fructose has units of the mass proportion of fructose relative to the total dry matter, and (c) wherein the injected volume of eluent is from 0.12 to 0.28 BV, as presently claimed.
With respect to the difference (a), Binder teaches using a simulated moving bed (SMB) chromatographic apparatus with a cation exchange resin in the calcium form as the stationary phase (Binder, [0040]) to separate an input feed that is a mixture of fructose and glucose (Binder, [0042]), and wherein a fructose-enriched extract mixture (i.e., extract) and glucose-enriched/fructose-depleted raffinate stream are collected from SMB apparatus (Binder, [0043]).
As Binder expressly teaches, continuous chromatographic separation separated two or more species having different adsorption affinities for a solid phase relative to a liquid moving phase, which are separated by one species moving more rapidly than the other (Binder, [0042]). Binder further teaches the fructose in input feed preferentially partitions with the stationary phase relative to glucose, and the glucose in the input feed preferentially partitions with the liquid phase (i.e., raffinate) relative to fructose (Binder, [0041]) and the eluent feed is used to displace a fructose-enriched extract mixture (Binder, [0043]).
Binder is analogous art, as Binder is drawn to a method for fructose syrup enrichment of a mixture of fructose and glucose (i.e., purifying a mixture containing fructose) (Binder, [0042]) using a plurality of columns of a chromatographic apparatus (Binder, [0040]).
In light of the motivation of using an extract mixture and a raffinate stream taught in Binder, it therefore would have been obvious to one of ordinary skill in the art to incorporate the collection of a glucose-enriched stream as a raffinate and fructose-enriched mixture as an extract of Binder in the process in Heikkila, in order to collect the glucose and fructose fractions based on their relative affinities for the packing material and partitioning with the liquid phase, and thereby arrive at the claimed invention.

With respect to the difference (b), Binder further teaches wherein a reference to a “X% fructose syrup” refers to an aqueous syrup containing fructose and glucose with fructose representing X% of the sugar (i.e., dry matter) by weight (Binder, [0039]).
It would have been obvious to one of ordinary skill in the art that the >95% and 96.9% purity of the fructose fraction  (i.e., extract) as taught by Heikkila would have the units based on the fructose weight percent of the sugar (i.e., mass proportion of fructose relative to the total dry matter) as taught by Binder, as these are common units to refer to purity, and thereby arrive at the claimed invention.


With respect to the difference (c), Leiser teaches a process for chromatographic separation of fructose/dextrose sugar solutions using a strongly cationic calcium salt ion exchange resin (Leiser, abstract), and wherein the total volume of elution water (i.e., eluent) should be in the range of 0.2-0.7 of the resin volume (i.e., bed volume; BV) per cycle (Leiser, col. 9, lines 26-27).
As Leiser expressly teaches, it is possible to increase the concentration of fructose in the elution stream by increasing the amount of elution water (Leiser, col. 8, lines 30-33), and when using a total volume of elution water in the range of 0.2-0.7 of the resin volume per cycle, the effluent fraction collected as product has an overall fructose concentration of about 90% fructose or higher (Leiser, col. 9, lines 26-33).
Leiser is analogous art, as Leiser is drawn to a method for the chromatographic separation of mixed sugar solutions (Leiser, col. 4, lines 14-17) using an input feed stream containing 42% fructose and 50% dextrose at about 50% dry solids (Leiser, col. 5, lines 9-11).
In light of the motivation of using in the range of 0.2-0.7 of the resin volume per cycle of elution water taught in Leiser, it therefore would have been obvious to one of ordinary skill in the art to incorporate in the volume of elution water of Leiser in the separation process of Heikkila, in order for the fructose fraction (i.e., extract) to have an overall fructose concentration of about 90% fructose or higher, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed injected volume of eluent range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Regarding claim 5, Heikkila further teaches wherein the yield of the obtained fructose fraction was 95% from the feed (Heikkila, page 11, lines 24-26).
It would have been obvious to one of ordinary skill in the art that the 95% yield of fructose as taught by Heikkila would have the units based mass as these are common units to refer to yield, and thereby arrive at the claimed invention.

Regarding claim 6, Heikkila does not explicitly disclose wherein the mixture to be separated comprises polysaccharides, and wherein at least 70% by mass of the polysaccharides contained in the mixture to be separated are recovered in raffinate, as presently claimed.
With respect to the difference, Leiser further teaches wherein the input feed contains 8% higher saccharides (i.e., polysaccharides) (Leiser, col. 5, lines 9-10), wherein the obtained fructose fraction comprises 1-3% higher sugars when separated to a purity of 90-92.5% fructose (Leiser, col. 9, lines 32-38) and the effluent stream high in dextrose (i.e., glucose) comprises 6% high sugars (Leiser, col. 10, lines 3-7), and wherein 95% fructose syrup can be produced from the same mixture of sugars (Leiser, col. 9, lines 42-50).
As Leiser expressly teaches, due to the difference in affinity between the resin and the respective sugars, higher sugars come out first, followed by dextrose, and then pulses of elution water give a fructose-rich pulse of elution water (i.e., higher sugars and dextrose removed in a raffinate; fructose removed in an extract) (Leiser, col. 7, lines 11-16; Fig. 5). Leiser further teaches wherein substantially pure fructose containing syrups can be economically separated from mixed sugars containing fructose, dextrose, and other polysaccharides (Leiser, col. 9, lines 41-44), and wherein in effluent stream rich in dextrose and higher saccharides can be sent to an isomerization plant or glucoamylase enzyme conversion, or can be further refined and sold as low level sweeteners and for other uses (Leiser, col. 10, lines 10-15).
In light of the motivation of using an input stream comprising higher sugars and separating the higher sugars in the effluent stream high in dextrose (i.e., glucose) taught in Leiser, it therefore would have been obvious to one of ordinary skill in the art to substitute in the input feed of Leiser in process of Heikkila, in order to economically separate substantially pure fructose containing syrups from mixed sugars and obtain a useful effluent stream rich in higher saccharides, and thereby arrive at the claimed invention.
	Additionally, while Leiser does explicitly disclose the amount of higher sugars removed in the effluent stream high in dextrose (i.e., raffinate) based on the mass of the higher sugars in the input feed, given that the higher sugars of Leiser come out first and are immediately follow by dextrose, the fructose fraction comprises 1-3% higher sugars when separated to a purity of 90-92.5% fructose, the effluent stream high in dextrose comprises 6% high sugars, and the sugars can be separated to a higher purity such as separating a 95% fructose syrup, it would be obvious to one of ordinary skill in the art that the amount of higher sugars (i.e., polysaccharides) removed in the effluent stream high in dextrose would overlap with the amount as presently claimed, thereby arriving at the claimed invention.

Regarding claim 7, Heikkila further teaches wherein the series may comprise 2 to 14 columns (Heikkila, page 5, lines 20-21), such as 4 columns connected in series (Heikkila, page 6, lines 13-16; Figure 1).
It is noted that columns having a length of 1.0 to 2.6 m is an optional embodiment of claim 7, and therefore not required.

Regarding claim 8, Heikkila does not explicitly disclose wherein the injected volume of eluent is from 0.12 to 0.22 BV, and/or the injected volume of mixture to be separated is from 0.13 to 0.40 BV, as presently claimed. 
With respect to the difference, Leiser further teaches wherein the volume of the input feed stream (i.e., mixture to be separated containing fructose) may vary from 0.3 to 1.0 of the bed volume per cycle of feed stream (Leiser, col. 5, lines 4-5), and wherein the total volume of elution water (i.e., eluent) should be in the range of 0.2-0.7 of the resin volume (i.e., bed volume; BV) per cycle (Leiser, col. 9, lines 26-27). 
As Leiser expressly teaches, the volume of flow of a particular feed stream into the column can be controlled by the desired output (Leiser, col. 4, lines 66-68), and it is possible to increase the concentration of fructose in the elution stream by increasing the amount of elution water (Leiser, col. 8, lines 30-33), wherein when using a total volume of elution water in the range of 0.2-0.7 of the resin volume per cycle, the effluent fraction collected as product has an overall fructose concentration of about 90% fructose or higher (Leiser, col. 9, lines 26-33). 
In light of the motivation of varying the volume of the input feed stream from 0.3 to 1.0 of the bed volume per cycle of feed stream, it therefore would have been obvious to one of ordinary skill in the art to substitute in the volume of input feed of Leiser for the amount of the feed solution in Heikkila, in order to obtain the desired output, and thereby arrive at the claimed invention. 
Additionally, in light of the motivation of using in the range of 0.2-0.7 of the resin volume per cycle of elution water taught in Leiser, it therefore would have been obvious to one of ordinary skill in the art to incorporate in the volume of elution water of Leiser in the separation process of Heikkila, in order for the fructose fraction (i.e., extract) to have an overall fructose concentration of about 90% fructose or higher, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed injected volume of eluent and injected volume of mixture to be separated containing fructose ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


Regarding claim 16, Heikkila further teaches wherein the feed solution contains glucose (Heikkila, page 6, lines 30-34).

Regarding claim 17, Heikkila further teaches wherein the fructose-glucose solution comprising 49.2% of fructose and 50.5% of glucose on dry matter basis is separated (Heikkila, page 9, lines 27-35).
It would have been obvious to one of ordinary skill in the art that the 49.2% fructose and 50.5% of glucose as taught by Heikkila would have the units based mass as these are common units to refer to amounts of different sugar species in relation to the dry matter, and thereby arrive at the claimed invention.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila in view of Binder and Leiser, as applied to claim 1 above, further in view of Chin et al. (US 2006/0273013; hereinafter Chin).

Regarding claim 9, Heikkila further teaches wherein the separation process utilizes several chromatographic columns in a series, and wherein the columns are interconnected by means of pipelines (i.e., intercolumn fluidic links) (Heikkila, page 5, lines 19-22).
However, Heikkila does not explicitly disclose wherein the velocity of the fluids in the intercolumn fluidic links is greater than 0.5 m/s, and/or wherein the volume of the intercolumn fluidic links is less than 10% of the volume of the columns, as presently claimed.
With respect to the difference, Chin teaches processing fluid using successive simulated moving bed columns (Chin, abstract) and wherein columns in a 2-2-2-2 configuration (i.e., 8 columns used) (Chin, Table 5; [0165]) each with a column length of 30.5 cm and internal diameter of 2.68 cm (i.e., 30.5 cm × (2.68 cm/2)2 × π = 172 cm3 per column; 172 cm3 × 8 = 1376 cm3 total column volume) and dead volume of 8 mL (i.e., 8 cm3) (Chin, Table 5) wherein the dead volume is the flow volume that is not within the beds (Chin, [0034]) (i.e., the volume of the intercolumn fluidic links is 0.58% of the volume of the columns).
As Chin expressly teaches, an object is to minimize the extra dead volume of the system to minimize undesirable band broadening (Chin, [0034]).
Chin is analogous art, as Chin is drawn to processing fluid using successive chromatography columns (Chin, abstract).
In light of the motivation of minimizing the dead volume (i.e., the volume of the intercolumn fluidic links) taught in Chin, it therefore would have been obvious to one of ordinary skill in the art to substitute in the dead volume relative to the total column volume of Chin in the simulated moving-bed system of Heikkila, in order to minimize undesirable band broadening, and thereby arrive at the claimed invention.
It is noted that a velocity of the fluids in the intercolumn fluidic links greater than 0.5 m/s is an optional embodiment of claim 9, and therefore not required.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila in view of Binder and Leiser, as applied to claim 1 above, further in view of Neuzil et al. (US 4,373,025, as provided in IDS filed 10/14/2020; hereinafter Neuzil).

Regarding claim 10, Heikkila does not explicitly disclose wherein the multicolumn chromatography system comprises a zone 4 located between a collection line of raffinate and an injection line of eluent, the zone 4 comprising a volume of mobile phase less than 0.56 BV, as presently claimed.
With respect to the difference, Neuzil teaches a separation stage for separating glucose and fructose (Neuzil, col. 2, line 55 – col. 3, line 3) and wherein an optional buffer zone, zone IV, may be utilized, wherein this zone comprises the adsorbent between the raffinate outlet stream and the desorbent inlet stream (Neuzil, col. 13, lines 35-38), wherein the buffer zone can contain a minor amount of adsorbent as compared to the adsorbent required for the adsorption and purification zones (Neuzil, col. 14, lines 13-16).
As Neuzil expressly teaches, zone IV would be utilized to conserve the amount of desorbent utilized in the desorption step, and the zone IV will contain enough adsorbent so that raffinate material present in the raffinate stream can be prevented from contaminating the extract stream (Neuzil, col. 13, lines 39-49).
Neuzil is analogous art, as Neuzil is drawn to separating glucose and fructose (Neuzil, col. 2, line 55 – col. 3, line 3).
In light of the motivation of using a buffer zone (i.e., zone IV) taught in Neuzil, it therefore would have been obvious to one of ordinary skill in the art to incorporate the zone IV of Neuzil in the process of Heikkila, in order to conserve the amount of desorbent (i.e., eluant) used and to prevent contamination of the extract stream, and thereby arrive at the claimed invention.
Additionally, while Neuzil does explicitly disclose the volume of the mobile phase in zone IV, given that the zone IV is optional (i.e., comprises a volume of mobile phase of 0 BV, which is less than 0.56 BV) and when the zone IV is present, it only contains a minor amount of adsorbent, it would be obvious to one of ordinary skill in the art that the volume of the mobile phase in zone IV would overlap with the claimed volume of the mobile phase in zone 4 range, thereby arriving at the claimed invention.



Claims 1-3, 5, 7-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (WO 92/07097; hereinafter Heikkila) in view of Binder et al. (WO 2016/061037 A1, as provided in IDS filed 10/14/2020; hereinafter Binder) and Pease et al. (US 9,441,280 B2; hereinafter Pease).

Regarding claims 1-3, Heikkila teaches a process wherein a glucose and fructose fraction are separated from a solution as a continuous process (i.e., purifying a mixture containing fructose) (Heikkila, abstract), 
wherein the separation process utilizes several chromatographic columns in a series (i.e., multicolumn chromatography system) (Heikkila, page 5, lines 19-20; Figure 1);
wherein while the feed solution (i.e., mixture to be separated) is admitted into one column, glucose fraction is simultaneously collected from the bottom of another column, and at the same time fructose is eluted from still another column while eluant water is added (i.e., injecting eluent) so that the amount of solution in the system remains constant (i.e., successively) (Heikkila, page 7, lines 10-15);
wherein the separation of fructose and glucose was carried out by a 5-step sequence and after the sequence had been completed, the process control program continued by returning to step 1, repeating the sequence (i.e., cyclically) (Heikkila, page 10, lines 15-16; page 11, lines 4-6);
wherein the feed solution has a dry matter content of 50 to 60% by weight (Heikkila, page 6, lines 30-32);
wherein the temperature of the feed solution is adjusted to 40 to 85oC before feeding into the separation system, and the temperature of the water used in elution is preferably 60 to 70oC (Heikkila, page 7, lines 1-4);
wherein the fructose fraction (i.e., extract) is substantially pure (>95%) (Heikkila, page 7, lines 19-20), such as 96.9% (Heikkila, page 11, lines 24-25).
While Heikkila does not explicitly disclose the temperature at which the method is carried out, it would be obvious to one of ordinary skill in the art that the 40 to 85oC temperature that the feed solution is adjusted to is the same or substantially similar to the temperature of the separation process, in order to minimize temperature fluctuations of the separating system resulting from feeding the feed solution, and thereby arrive at the claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed temperature range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 1, Heikkila further teaches wherein the fructose-glucose solution is separated as a continuous process utilizing a simulated moving-bed system (Heikkila, abstract; page 9, lines 32-35), wherein the packing material was a cation exchanger in calcium form (Heikkila, page 10, lines 8-13). 
However, Heikkila does not explicitly disclose (a) a step of collecting a raffinate and a step of collecting an extract, (b) wherein the purity of fructose has units of the mass proportion of fructose relative to the total dry matter, and (c) wherein the injected volume of eluent is from 0.12 to 0.28 BV, as presently claimed.
With respect to the difference (a), Binder teaches using a simulated moving bed (SMB) chromatographic apparatus with a cation exchange resin in the calcium form as the stationary phase (Binder, [0040]) to separate an input feed that is a mixture of fructose and glucose (Binder, [0042]), and wherein a fructose-enriched extract mixture (i.e., extract) and glucose-enriched/fructose-depleted raffinate stream are collected from SMB apparatus (Binder, [0043]).
As Binder expressly teaches, continuous chromatographic separation separated two or more species having different adsorption affinities for a solid phase relative to a liquid moving phase, which are separated by one species moving more rapidly than the other (Binder, [0042]). Binder further teaches the fructose in input feed preferentially partitions with the stationary phase relative to glucose, and the glucose in the input feed preferentially partitions with the liquid phase (i.e., raffinate) relative to fructose (Binder, [0041]) and the eluent feed is used to displace a fructose-enriched extract mixture (Binder, [0043]).
Binder is analogous art, as Binder is drawn to a method for fructose syrup enrichment of a mixture of fructose and glucose (i.e., purifying a mixture containing fructose) (Binder, [0042]) using a plurality of columns of a chromatographic apparatus (Binder, [0040]).
In light of the motivation of using an extract mixture and a raffinate stream taught in Binder, it therefore would have been obvious to one of ordinary skill in the art to incorporate the collection of a glucose-enriched stream as a raffinate and fructose-enriched mixture as an extract of Binder in the process in Heikkila, in order to collect the glucose and fructose fractions based on their relative affinities for the packing material and partitioning with the liquid phase, and thereby arrive at the claimed invention.

With respect to the difference (b), Binder further teaches wherein a reference to a “X% fructose syrup” refers to an aqueous syrup containing fructose and glucose with fructose representing X% of the sugar (i.e., dry matter) by weight (Binder, [0039]).
It would have been obvious to one of ordinary skill in the art that the >95% and 96.9% purity of the fructose fraction  (i.e., extract) as taught by Heikkila would have the units based on the fructose weight percent of the sugar (i.e., mass proportion of fructose relative to the total dry matter) as taught by Binder, as these are common units to refer to purity, and thereby arrive at the claimed invention.


With respect to the difference (c), Pease teaches a chromatographic method for separating a sugar from a sugar-containing liquid feed mixture (Pease, abstract), wherein an aqueous solution containing a mixture of fructose and glucose, such as that obtained from an isomerization process, is passed through a resin bed and eluted with water, so that there is obtained a product mixture containing a higher relative purity of fructose, preferably at least about 55 wt% fructose, such as about 55 to about 99 wt% fructose, wherein the separation is preferably conducted at a temperature of about 50o C. to about 60o C., (Pease, col. 5, lines 1-12), wherein separations can be obtained with the use of pseudo-moving bed (simulated moving bed) processes (Pease, col. 5, lines 23-27),
and wherein the volume of desorbing solvent, i.e., an eluant, can vary widely, and for example, in continuous processes, from about 0.1 to about 20 times the volume of the feed mixture can be used, wherein the liquid mixture flow rate may vary widely, such as a flow rate of about 0.25 to about 5 bed volumes per hour (i.e., BV; volume of eluent is from 0.025 to 100 BV, which encompasses the claimed range) (Pease, col. 4, lines 52-66; col. 5, lines 17-22).
As Pease expressly teaches, it is preferred to minimize the use of desorbing solvent so that smaller quantities of desorbing solvent must be removed from product streams (Pease, col. 4, lines 60-63).
Pease is analogous art, as Pease is drawn to separating fructose from fructose/glucose mixtures in order to increase fructose concentrations (Pease, col. 1, lines 16-19; col. 5, lines 1-22).
In light of the motivation of using a volume of desorbing solvent  from about 0.1 to about 20 times the volume of the feed mixture taught in Pease, it therefore would have been obvious to one of ordinary skill in the art to incorporate the volume of desorbing solvent of Pease in the process of Heikkila, in order to minimize the use of desorbing solvent so that smaller quantities of desorbing solvent must be removed from product streams, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed injected volume of eluent range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


Regarding claim 4, Heikkila further teaches wherein the fructose fraction (i.e., extract) is substantially pure (>95%) (Heikkila, page 7, lines 19-20), such as 96.9% (Heikkila, page 11, lines 24-25). 

Regarding claim 4, Heikkila does not explicitly disclose wherein the purity of fructose has units of the mass proportion of fructose relative to the total dry matter.
With respect to the difference, Binder teaches wherein a reference to a “X% fructose syrup” refers to an aqueous syrup containing fructose and glucose with fructose representing X% of the sugar (i.e., dry matter) by weight (Binder, [0039]).
It would have been obvious to one of ordinary skill in the art that the >95% and 96.9% purity of the fructose fraction as taught by Heikkila would have the units based on the fructose weight percent of the sugar (i.e., mass proportion of fructose relative to the total dry matter) as taught by Binder, as these are common units to refer to purity, and thereby arrive at the claimed invention.

Regarding claim 5, Heikkila further teaches wherein the yield of the obtained fructose fraction was 95% from the feed (Heikkila, page 11, lines 24-26).
It would have been obvious to one of ordinary skill in the art that the 95% yield of fructose as taught by Heikkila would have the units based mass as these are common units to refer to yield, and thereby arrive at the claimed invention.

Regarding claim 7, Heikkila further teaches wherein the series may comprise 2 to 14 columns (Heikkila, page 5, lines 20-21), such as 4 columns connected in series (Heikkila, page 6, lines 13-16; Figure 1).
It is noted that columns having a length of 1.0 to 2.6 m is an optional embodiment of claim 7, and therefore not required.

Regarding claim 8, Heikkila does not explicitly disclose wherein the injected volume of eluent is from 0.12 to 0.22 BV, and/or the injected volume of mixture to be separated is from 0.13 to 0.40 BV, as presently claimed. 
With respect to the difference, Pease further teaches wherein the volume of desorbing solvent, i.e., an eluant, can vary widely, and for example, in continuous processes, from about 0.1 to about 20 times the volume of the feed mixture (i.e., injected volume of mixture to be separated containing fructose) can be used, wherein the liquid mixture flow rate may vary widely, such as a flow rate of about 0.25 to about 5 bed volumes per hour (i.e., BV; volume of eluent is from 0.025 to 100 BV, which encompasses the claimed range) (Pease, col. 4, lines 52-66; col. 5, lines 17-22).
As Pease expressly teaches, it is preferred to minimize the use of desorbing solvent so that smaller quantities of desorbing solvent must be removed from product streams (Pease, col. 4, lines 60-63).
In light of the motivation of using a volume of desorbing solvent  from about 0.1 to about 20 times the volume of the feed mixture taught in Pease, it therefore would have been obvious to one of ordinary skill in the art to incorporate the volume of desorbing solvent of Pease in the process of Heikkila, in order to minimize the use of desorbing solvent so that smaller quantities of desorbing solvent must be removed from product streams, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed injected volume of mixture to be separated containing fructose and injected volume of eluent ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	It is noted that an injected volume of mixture to be separated is from 0.13 to 0.40 BV is an optional embodiment of claim 8, and therefore not required. 

Regarding claim 16, Heikkila further teaches wherein the feed solution contains glucose (Heikkila, page 6, lines 30-34).

Regarding claim 17, Heikkila further teaches wherein the fructose-glucose solution comprising 49.2% of fructose and 50.5% of glucose on dry matter basis is separated (Heikkila, page 9, lines 27-35).
It would have been obvious to one of ordinary skill in the art that the 49.2% fructose and 50.5% of glucose as taught by Heikkila would have the units based mass as these are common units to refer to amounts of different sugar species in relation to the dry matter, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila in view of Binder and Pease, as applied to claim 1 above, further in view of Leiser et al. (US 4,366,060; hereinafter Leiser). 

Regarding claim 6, Heikkila does not explicitly disclose wherein the mixture to be separated comprises polysaccharides, and wherein at least 70% by mass of the polysaccharides contained in the mixture to be separated are recovered in raffinate, as presently claimed.
With respect to the difference, Leiser teaches a process for chromatographic separation of fructose/dextrose sugar solutions using a strongly cationic calcium salt ion exchange resin (Leiser, abstract), and wherein the input feed contains 8% higher saccharides (i.e., polysaccharides) (Leiser, col. 5, lines 9-10), wherein the obtained fructose fraction comprises 1-3% higher sugars when separated to a purity of 90-92.5% fructose (Leiser, col. 9, lines 32-38) and the effluent stream high in dextrose (i.e., glucose) comprises 6% high sugars (Leiser, col. 10, lines 3-7), and wherein 95% fructose syrup can be produced from the same mixture of sugars (Leiser, col. 9, lines 42-50).
As Leiser expressly teaches, due to the difference in affinity between the resin and the respective sugars, higher sugars come out first, followed by dextrose, and then pulses of elution water give a fructose-rich pulse of elution water (i.e., higher sugars and dextrose removed in a raffinate; fructose removed in an extract) (Leiser, col. 7, lines 11-16; Fig. 5). Leiser further teaches wherein substantially pure fructose containing syrups can be economically separated from mixed sugars containing fructose, dextrose, and other polysaccharides (Leiser, col. 9, lines 41-44), and wherein in effluent stream rich in dextrose and higher saccharides can be sent to an isomerization plant or glucoamylase enzyme conversion, or can be further refined and sold as low level sweeteners and for other uses (Leiser, col. 10, lines 10-15).
Leiser is analogous art, as Leiser is drawn to a method for the chromatographic separation of mixed sugar solutions (Leiser, col. 4, lines 14-17) using an input feed stream containing 42% fructose and 50% dextrose at about 50% dry solids (Leiser, col. 5, lines 9-11).
In light of the motivation of using an input stream comprising higher sugars and separating the higher sugars in the effluent stream high in dextrose (i.e., glucose) taught in Leiser, it therefore would have been obvious to one of ordinary skill in the art to substitute in the input feed of Leiser in process of Heikkila, in order to economically separate substantially pure fructose containing syrups from mixed sugars and obtain a useful effluent stream rich in higher saccharides, and thereby arrive at the claimed invention.
	Additionally, while Leiser does explicitly disclose the amount of higher sugars removed in the effluent stream high in dextrose (i.e., raffinate) based on the mass of the higher sugars in the input feed, given that the higher sugars of Leiser come out first and are immediately follow by dextrose, the fructose fraction comprises 1-3% higher sugars when separated to a purity of 90-92.5% fructose, the effluent stream high in dextrose comprises 6% high sugars, and the sugars can be separated to a higher purity such as separating a 95% fructose syrup, it would be obvious to one of ordinary skill in the art that the amount of higher sugars (i.e., polysaccharides) removed in the effluent stream high in dextrose would overlap with the amount as presently claimed, thereby arriving at the claimed invention.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila in view of Binder and Pease, as applied to claim 1 above, further in view of Chin et al. (US 2006/0273013; hereinafter Chin).

Regarding claim 9, Heikkila further teaches wherein the separation process utilizes several chromatographic columns in a series, and wherein the columns are interconnected by means of pipelines (i.e., intercolumn fluidic links) (Heikkila, page 5, lines 19-22).
However, Heikkila does not explicitly disclose wherein the velocity of the fluids in the intercolumn fluidic links is greater than 0.5 m/s, and/or wherein the volume of the intercolumn fluidic links is less than 10% of the volume of the columns, as presently claimed.
With respect to the difference, Chin teaches processing fluid using successive simulated moving bed columns (Chin, abstract) and wherein columns in a 2-2-2-2 configuration (i.e., 8 columns used) (Chin, Table 5; [0165]) each with a column length of 30.5 cm and internal diameter of 2.68 cm (i.e., 30.5 cm × (2.68 cm/2)2 × π = 172 cm3 per column; 172 cm3 × 8 = 1376 cm3 total column volume) and dead volume of 8 mL (i.e., 8 cm3) (Chin, Table 5) wherein the dead volume is the flow volume that is not within the beds (Chin, [0034]) (i.e., the volume of the intercolumn fluidic links is 0.58% of the volume of the columns).
As Chin expressly teaches, an object is to minimize the extra dead volume of the system to minimize undesirable band broadening (Chin, [0034]).
Chin is analogous art, as Chin is drawn to processing fluid using successive chromatography columns (Chin, abstract).
In light of the motivation of minimizing the dead volume (i.e., the volume of the intercolumn fluidic links) taught in Chin, it therefore would have been obvious to one of ordinary skill in the art to substitute in the dead volume relative to the total column volume of Chin in the simulated moving-bed system of Heikkila, in order to minimize undesirable band broadening, and thereby arrive at the claimed invention.
It is noted that a velocity of the fluids in the intercolumn fluidic links greater than 0.5 m/s is an optional embodiment of claim 9, and therefore not required.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila in view of Binder and Pease, as applied to claim 1 above, further in view of Neuzil et al. (US 4,373,025, as provided in IDS filed 10/14/2020; hereinafter Neuzil).

Regarding claim 10, Heikkila does not explicitly disclose wherein the multicolumn chromatography system comprises a zone 4 located between a collection line of raffinate and an injection line of eluent, the zone 4 comprising a volume of mobile phase less than 0.56 BV, as presently claimed.
With respect to the difference, Neuzil teaches a separation stage for separating glucose and fructose (Neuzil, col. 2, line 55 – col. 3, line 3) and wherein an optional buffer zone, zone IV, may be utilized, wherein this zone comprises the adsorbent between the raffinate outlet stream and the desorbent inlet stream (Neuzil, col. 13, lines 35-38), wherein the buffer zone can contain a minor amount of adsorbent as compared to the adsorbent required for the adsorption and purification zones (Neuzil, col. 14, lines 13-16).
As Neuzil expressly teaches, zone IV would be utilized to conserve the amount of desorbent utilized in the desorption step, and the zone IV will contain enough adsorbent so that raffinate material present in the raffinate stream can be prevented from contaminating the extract stream (Neuzil, col. 13, lines 39-49).
Neuzil is analogous art, as Neuzil is drawn to separating glucose and fructose (Neuzil, col. 2, line 55 – col. 3, line 3).
In light of the motivation of using a buffer zone (i.e., zone IV) taught in Neuzil, it therefore would have been obvious to one of ordinary skill in the art to incorporate the zone IV of Neuzil in the process of Heikkila, in order to conserve the amount of desorbent (i.e., eluant) used and to prevent contamination of the extract stream, and thereby arrive at the claimed invention.
Additionally, while Neuzil does explicitly disclose the volume of the mobile phase in zone IV, given that the zone IV is optional (i.e., comprises a volume of mobile phase of 0 BV, which is less than 0.56 BV) and when the zone IV is present, it only contains a minor amount of adsorbent, it would be obvious to one of ordinary skill in the art that the volume of the mobile phase in zone IV would overlap with the claimed volume of the mobile phase in zone 4 range, thereby arriving at the claimed invention.

Response to Amendment
In response to the cancelled claim 4 and the amendments in the specification, drawings, and claims 1-2, 5-6, 8-9, and 16-17, the previous specification objections, 
drawing objections, claim objections, and 35 U.S.C.112(b) rejections are withdrawn from the record. 

In response to the amendments, regarding “the injected volume of eluent is from 0.12 to 0.28 BV; and the extract contains a mass proportion of fructose, relative to the 
total dry matter, greater than or equal to 95%” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections over Heikkila et al. (WO 92/07097; hereinafter 
Heikkila) in view of Binder et al. (WO 2016/061037 A1, as provided in IDS filed 10/14/2020; hereinafter Binder) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Heikkila in view of Binder, and Heikkila in view of Binder as applied to claim 1, further in view of Leiser et al. (US 4,366,060; hereinafter Leiser), Heikkila in view of Binder, as applied to claim 1 above, further in view of Chin et al. (US 2006/0273013; hereinafter Chin), and Heikkila in view of Binder, as applied to claim 1 above, further in view of Neuzil et al. (US 4,373,025, as provided in IDS filed 10/14/2020; hereinafter Neuzil), are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Heikkila in view of Binder and Leiser, and Heikkila in view of Binder and Pease (US 9,441,280 B2; hereinafter Pease), as set forth above. 

Applicant primarily argues:
“Instant claim 1 also differs from Heikkila in that the injected volume of eluent is from 0.12 to 0.28 BV.”
Remarks, p. 10
The examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Heikkila does not expressly teach the claimed injected volume of eluent. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Heikkila does not disclose the entire claimed invention. Rather, Binder and Leiser, or Binder and Pease are relied upon to teach claimed elements missing from Heikkila. See pages 3-7 and 14-19 of the Office Action above.

Applicant further argues:
“The Examiner attempts to cure the deficiencies of Heikkila with the teachings of Leiser. Leiser discloses a process for chromatographic separation of fructose/dextrose sugar solutions. According to Leiser, the volume of the elution water may be from 0.2 to 0.7 (Leiser, column 9, lines 26 to 27). Leiser also teaches that, for the system described therein, the volume of the elution water is about 0.6 when the input feed is about 0.5 (Leiser, column 5, lines 6 to 8), and that "it is possible to increase the concentration of fructose in the elution stream by increasing the amount of elution water" (Leiser, column 8, lines 30 to 35). 

The process of Leiser provides a fructose fraction having an overall fructose concentration of about 90% or higher (Leiser, column 9, lines 32 to 33) when 
using a total volume of elution water of 0.2-0.7 BV (Leiser, column 9, lines 26 to 27). After refining, the fructose concentration is 90-92.5% (Leiser, column 9, lines 
34 to 39). Therefore, Leiser teaches that when using a total volume of elution water of 0.2-0.7 BV, the fructose amount in the extract is less than 95%.”
Remarks, p. 10
The examiner respectfully traverses as follows:
Firstly, it is noted that the present claims are not rejected solely over Leiser, but rather the present claims are rejected over a combination of Heikkila, Binder and Leiser, i.e., Heikkila in view of Binder and Leiser. Therefore, while Leiser does not disclose all the features of the present claimed invention, Leiser is used as teaching reference, namely using a volume per cycle of elution water in the range of 0.2-0.7 of the resin volume per cycle, in order for the fructose fraction (i.e., extract) to have an overall fructose concentration of about 90% fructose or higher (as set forth on pages 3-7 of the Office Action above), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, the fact remains, Leiser discloses, 
“The total volume of elution water should be in the range of 0.2-0. 7 of the resin volume per cycle at a flow rate of 0.4-0. 7 gpm/ft2. When the recycle stream effluent from the system reaches 80-87% fructose and 30 over 5% dry solids, the effluent is directed to a product tank and collected as product. 

The overall fructose concentration of this fraction is about 90% fructose or higher.” (emphasis added) 

Thus, Leiser discloses that using a total volume of elution water in the range of 0.2-0.7 of the resin volume per cycle (i.e., BV) results in an effluent (i.e., extract) product fraction with an overall fructose concentration of about 90% fructose or higher (i.e., about 90% to 100% fructose), absent evidence to the contrary.

Applicant further argues:
“Based on the above quoted statement "it is possible to increase the concentration of fructose in the elution stream by increasing the amount of elution water," the skilled person would conclude that, in order to achieve a 
fructose concentration above 95%, it would be necessary to increase the volume of elution water significantly above 0.7 BV.

Furthermore, based on the above teaching of Leiser, the skilled person would not be motivated to modify the process of Heikkila by injecting a volume of eluent of 0.12 to 0.28 BV as claimed in amended claim 1. Indeed, the skilled person would 
expect that such a low volume of eluent would result in a lower fructose purity in the extract.”
Remarks, p. 10-11
The examiner respectfully traverses as follows:
It is noted that Applicant has not provided sufficient evidence, i.e., data, to support the position.
Further, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.

Applicant further argues:
“Binder discloses a method of enriching a high fructose com syrup using simulated moving bed chromatography, which reduces water usage (Binder, 
abstract). However, the reduction of water usage in Binder is achieved by using an eluent ( different from water) containing a desired component (from input 
feed) to replace all or some of the water (Binder, paragraph [0038]). Binder fails to disclose the volume of the eluent (including water). Consequently, even if the 
skilled person combined the teaching of Heikkila with that of Binder, he/she would not modify the process of Heikkila by injecting 0.12 to 0.28 BV of eluent.

None of the other references relied upon in the Office Action discloses the combination of features of amended claim 1, particularly the injected volume of 
eluent and the mass proportion of fructose in the extract as claimed in amended claim 1.”
Remarks, p. 11
The examiner respectfully traverses as follows:
It is noted that while Binder does not disclose all the features of the present claimed invention, Binder is used as teaching reference, namely using an extract mixture and a raffinate stream, in order to collect the glucose and fructose fractions based on their relative affinities for the packing material and partitioning with the liquid phase (as set forth on pages 3-6 and 16-18 of the Office Action above), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Applicant further argues:
“Chin does not cure the deficiencies of Heikkila, alone or in combination with Binder. Chin discloses a method for separating components in fluid streams using chromatography simulated moving bed technology (Chin, abstract). 
Although Chin mentions sugar separation in the Background, the method of Chin is instead directed to the separation of amino acids (Chin, Examples). Therefore, 
the skilled person would have no motivation to apply the teaching of Chin to that of Heikkila and/or Binder, and even if he/she did, the present invention would not 
be achieved because Chin does not disclose the injected volume of eluent of 0.12 to 0.28 BV.”
Remarks, p. 11
The examiner respectfully traverses as follows:
Firstly, it is noted that while Chin does not disclose all the features of the present claimed invention, Chin is used as teaching reference, namely minimizing the dead volume (i.e., the volume of the intercolumn fluidic links) in order to minimize undesirable band broadening (as set forth on pages 12-13 and 25-26 of the Office Action above), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, although Chin teaches the separation of amino acids in the Examples, the fact remains that successive simulated moving bed chromatography columns for process fluids as taught by Chin (Chin, abstract) could be broadly used for sugar separation processes, absent evidence to the contrary. Further, given that Heikkila teaches wherein the separation process uses a chromatographic simulated moving-bed process (Heikkila, abstract) utilizing several chromatographic columns in a series (Heikkila, page 5, lines 19-22), and given that Chin teaches minimizing the dead volume (i.e., the volume of the intercolumn fluidic links) in order to minimize undesirable band broadening, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use the proportion of dead volume (i.e., volume of intercolumn fluidic links) to total volume of the columns taught by Chin, in order to minimize undesirable band broadening (as set forth on pages 12-13 and 25-26 of the Office Action above), absent evidence to the contrary, and thereby arrive at the claimed invention.

Applicant further argues:
“Neuzil does not cure the deficiencies of Heikkila, alone or in combination with Binder. Neuzil teaches separation of glucose from fructose using a continuous 
simulated moving bed approach (Neuzil, abstract). However, Neuzil is silent about the volume of the eluent as claimed in amended claim 1.”
Remarks, p. 12
The examiner respectfully traverses as follows:
It is noted that while Neuzil does not disclose all the features of the present claimed invention, Neuzil is used as teaching reference, namely using a buffer zone (i.e., zone IV), in order to conserve the amount of desorbent (i.e., eluant) used and to prevent contamination of the extract stream (as set forth on pages 13-14 and 26-27 of the Office Action above), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/14/22